Exhibit 99.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the “Agreement”), dated and effective as of December 8, 2011 (the “Effective Date”), by and among LaGrange Capital Partners, LP, LaGrange Capital Partners Offshore Fund, Ltd., LaGrange Special Situations Yield Master Fund, Ltd. (each a “Seller” and collectively, the “Sellers”) and Terence Bernard Wise (the “Purchaser”). WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires to purchase from the Sellers, subject to the terms and conditions set forth herein, 1,076,808 shares (the “Shares) of common stock, $0.01 par value per share (the “Common Stock”), of Forward Industries, Inc., a New York corporation (the “Company”) for aggregate consideration of $2,040,012.76 and Purchaser and Sellers wish to enter into an option agreement relating to the purchase and sale of an additional 506,733 shares of Common Stock as set forth herein. NOW, THEREFORE, in consideration of the premises, mutual promises and covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intended to be legally bound, agree as follows: Section 1. Purchase and Sale of the Shares. Subject to the terms and conditions set forth herein, Purchaser hereby agrees to purchase from the Sellers, and the Sellers hereby agree to sell, transfer and assign to Purchaser, free and clear of any (a) lien, charge, pledge, tax, security interests, option, warrant, purchase right, contract, commitment, claim, derivative right, voting trust, community property interest, transfer restriction or other encumbrance or charge of any kind or nature, whether direct or indirect incurred by any Seller and (b) liability, obligation, debt or claim of any kind or nature, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, the 1,076,808 Shares, including the rights to any accrued but unpaid dividends thereon, if and when declared, at a cash purchase price of $1.8945 per share, for an aggregate purchase price of $2,040,012.76 (the “Purchase Price”). Purchaser agrees to transfer the Purchase Price by wire transfer of immediately available funds in U.S. Dollars, on or before the Effective Date, to Littman Krooks LLP, as escrow agent (the “Escrow Agent”) pursuant to Section 2.2 below. As a condition of the agreements contained in this Agreement, Purchaser and Sellers are entering into an option agreement of even date herewith for an additional 506,733 shares of Common Stock on the terms and subject to the conditions of the form of Option Agreement attached hereto as Exhibit A. Section 2. Closing; Escrow. 2.1 Closing. Upon the terms and subject to the conditions set forth herein, the consummation of the purchase and sale of the Common Stock (the “Closing”) shall occur as of the Effective Date at the offices of Littman Krooks, LLP, 655 Third Avenue, 20th Floor, New York, NY 10017 or remotely via the exchange of documents and signatures. Certificates for shares purchased hereunder shall be transmitted by the Sellers to the Purchaser by crediting the account of the Purchaser’s broker with the Depository Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company is a participant in such system, and otherwise by physical delivery to the address specified by the Purchaser. The instructions for delivery the Shares by DWAC are set forth on Schedule A hereto. The Closing shall not be effective until the full Purchase Price for all the Common Stock has been transferred in accordance with Sections 1 and 2.3 hereof. 2.2 Purchase Price in Escrow. Sellers and Purchaser agree that Escrow Agent will act as Escrow Agent hereunder and hold the Purchase Price in escrow pursuant to the terms of this Agreement. Escrow Agent hereby accepts such appointment hereunder and agrees to hold the Purchase Price until Escrow Agent’s receipt of evidence of the delivery of the Shares as described in Section 2.3 below. Sellers and the Purchaser agree that the duties of Escrow Agent hereunder are purely ministerial in nature and that Escrow Agent shall incur no liability hereunder or otherwise (except in the event, and to the extent, of its gross negligence or willful misconduct) for any action taken by it hereunder or for any failure or refusal to act pursuant to this Agreement. Each Seller and the Purchaser releases Escrow Agent from any act done or omitted to be done by the Escrow Agent in good faith in the performance of the Escrow Agent’s duties hereunder. 2.3 Release of Purchase Price from Escrow. Sellers acknowledge and agree that no funds representing the Purchase Price shall be released by the Escrow Agent from escrow to the Sellers in connection with the purchase by the Purchaser of the Shares from the Sellers hereunder without the receipt by the Escrow Agent of (x) physical share certificates representing the Shares in the name of the Purchaser, or (y) a written confirmation from DWAC confirming receipt from Sellers of the Shares into the account of the Purchaser’s broker with the Depository Trust Company. Immediately upon Escrow Agent’s receipt of the physical share certificates or confirmation from DWAC, as applicable, Escrow Agent shall release the Purchase Price and wire the funds to the Sellers in the amounts to the wiring instructions set forth on Schedule B hereto. Section 3. Representations, Warranties and Covenants of the Sellers. Each Seller, jointly and severally, hereby represents and warrants to Purchaser as follows: 3.1A Organization.
